DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-20, as written, it is unclear whether the claims are independent and claimed toward a new airbag device or are independent and claimed toward the unmanned aerial vehicle of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (U.S. Patent Application Publication No. 2016/0368610 A1) in view of Wang (U.S. Patent Application Publication No. 2016/0001893 A1).
Regarding claim 1, Erickson teaches  
An unmanned aerial vehicle comprising: a plurality of rotary wings (see at least Fig. 1A); 
an air bag device configured to protect the load object (parachute airbag with support tubes 114 and 116 provide protection to the aerial vehicle, see at least [0052]), 
wherein the air bag device comprises a sensor configured to detect a collision and/or a fall of the airframe (sensors detect uncontrolled condition such as “an uncontrolled descent, an unintentional unpowered descent, other uncontrolled movements, flight of the aerial vehicle into an unapproved or unauthorized location or altitude, etc.” see at least [0041]), 
an air bag inflatable by a supply of gas, and an inflator configured to supply the gas to the air bag (inflation mechanism 106 provides gas to the inflatable parachute airbag assembly 112, see at least [0050]), 
wherein the air bag comprises a plurality of buffers each being a bag body inflatable into an approximately columnar shape (inflatable parachute airbag assembly 112 contains inflation tube 110, a plurality of support tubes 115, a perimeter tube 113, and support tubes 114 and 116, see at least [0051] and Fig. 1D) *Examiner sets forth tube is a columnar shape, and 
wherein the plurality of inflated buffers are aligned closely with each other in their radial direction along an outer surface of the load object (the plurality of tubes are inflated and surround the aerial vehicle, see at least [0053] and Fig. 3A).
Erickson does not explicitly disclose:
a load object disposed on an airframe of the unmanned aerial vehicle, the load object being an external device or a piece of goods disposed at an outside of the airframe; and 
However, Wang teaches:
a load object disposed on an airframe of the unmanned aerial vehicle, the load object being an external device or a piece of goods disposed at an outside of the airframe (deployment of airbag may reduce damage or injury to a load of an aerial vehicle, such as a payload, see at least [0102] and Fig. 7); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson by adding the payload taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce damage or injury to a load of an aerial vehicle” (see [0102]).
Regarding claim 2, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
at least one end portion of each buffer of the plurality of buffers is tapered, and a vicinity portion of the each buffer near the one end portion is curved or bent toward the load object (plurality of support tubes are tapered to the top and bottom of aerial device, see at least [0055] and Fig. 3A).
Regarding claim 3, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the one end portion and another end portion of the each buffer are tapered, and vicinity portions of the each buffer near the one end portion and the another end portion are curved or bent toward the load object (plurality of support tubes are tapered to the top and bottom of aerial device, see at least [0055] and Fig. 3A).
Regarding claim 4, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the plurality of buffers in uninflated state are folded and stored in a storage (parachute airbag assembly is stored in a deflated state in a housing on the aerial vehicle, see at least [0045]), 
Erickson does not disclose:
a plurality of storages
However, Wang teaches:

    PNG
    media_image1.png
    419
    494
    media_image1.png
    Greyscale

Wang (US 2016/0001893 A1) Figure 5
wherein the plurality of storages (deflated airbags are contained within housings on arms or propulsion unit, see at least [0094], [0098], and Fig. 5) are oriented in a same direction and disposed at positions where the plurality of storages are line-symmetrical to each other with respect to, as a reference, an imaginary line passing through the load object (see at least Fig. 5). *Examiner sets forth deflated airbags (in yellow on annotated figure above) on each arm or propulsion unit (blue on annotated figure above) indicates they are oriented in the same direction and are symmetrical with reference to the red dotted line. Additionally, per Figure 7, the load would be placed as marked by the red rectangle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson by adding the multiple airbags and housing taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to protect the aerial vehicle and payload from impact on any side (see [0101]).
Regarding claim 5, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the plurality of buffers in uninflated state are folded and stored in a storage (parachute airbag assembly is stored in a deflated state in a housing on the aerial vehicle, see at least [0045]), 
Erickson does not disclose:
wherein the storage is a case body having such a structure that a pair of half bodies of the case body are bound to each other with a catch, and wherein the catch has such a binding strength that the catch is releasable by inflation pressure of the plurality of buffers.
However, Wang teaches:
wherein the storage is a case body having such a structure that a pair of half bodies of the case body are bound to each other with a catch, and wherein the catch has such a binding strength that the catch is releasable by inflation pressure of the plurality of buffers (airbag is provided in a housing such that when the airbag is deployed, a portion of the housing may come off, see at least [0098]) *Examiner sets forth the airbag being sealed or partially enclosed by a housing such that a portion of the housing comes off upon deployment indicates the housing structure is such that deployment allows housing to be detached and attached when deflated.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial device airbag disclosed by Erickson by adding the detachable housing taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to allow stored airbags to sufficiently deploy out of a housing.
Regarding claim 6, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the air bag device comprises a partition that is a rigid member for regulating an inflation direction of each buffer of the plurality of buffers (tube is filled to create a semi-rigid structure, see at least [0038]) *Examiner sets forth the outside/casing of the tube regulates the inflation direction to create a spherical shape and creates a semi-rigid structure.
Regarding claim 7, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the partition is inserted between one buffer of the plurality of buffers and another buffer of the plurality of buffers adjacent to the one buffer (see at least Fig. 3A) *Examiner sets forth the tube casing is in between each tube.
Regarding claim 9, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the sensor is a sensor dedicated to the air bag device and different from a sensor with which the airframe is equipped (sensor “may be separate and attached to aerial vehicle along with the inflatable parachute airbag assembly,” see at least [0049]), and 
wherein the air bag device comprises a motive power source that is dedicated to the air bag device and that is different from a motive power source with which the airframe is equipped (inflatable parachute airbag assembly 112, which includes the inflation mechanism 106, may also be attached separately to the aerial vehicle, see at least [0050]). 
Regarding claim 10, the combination of Erickson and Wang teaches the elements above but Erickson does not disclose:
the load object is a laser scanner configured to measure a topography.
However, Wang teaches:
the load object is a laser scanner configured to measure a topography (payload may be camera, illumination devices, measuring or sensing equipment, see at least [0102]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle disclosed by Erickson by adding the payload taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to allow aerial vehicle to perform a variety of tasks. Further, it is well known in the art to attach cameras or other measuring or sensing equipment to aerial vehicles.
Regarding claim 11, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 1 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 12, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 2 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 13, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 3 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 14, the combination of Erickson and Wang teaches the elements above but Erickson does not explicitly disclose:
The air bag device according to claim 4.
However, Wang teaches:
The air bag device according to claim 4 (airbags 530a and 530b, see at least [0094]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson by adding the multiple airbags and housing taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to protect the aerial vehicle and payload from impact on any side (see [0101]).
Regarding claim 15, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 5 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 16, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 6 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 17, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 7 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 19, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
The air bag device according to claim 9 (inflatable parachute airbag assembly 112, see at least [0050] and Fig. 3A).
Regarding claim 20, the combination of Erickson and Wang teaches the elements above but Erickson does not explicitly disclose:
The air bag device according to claim 10.
However, Wang teaches
The air bag device according to claim 10 (airbag for payload, see at least [0102].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson by adding the payload taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce damage or injury to a load of an aerial vehicle” (see [0102]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Wang as applied to claim 1 above, and further in view of Faraco, JR. (U.S. Patent Application Publication No. 2018/0236963 A1; hereinafter Faraco).
Regarding claim 8, the combination of Erickson and Wang teaches the elements above and Erickson further discloses:
the inflator comprises a gas canister filled with the gas (inflation mechanism may be compressed air and provides gas to the parachute airbag assembly, see at least [0050]), 
The combination of Erickson and Wang does not teach:
a needle unit biased toward a sealed outlet of the gas canister, a locking piece configured to lock movement of the needle unit, and a servo motor configured to move the locking piece, and  -4-New U.S. Patent Application wherein when the sensor has detected the collision and/or the fall of the airframe, the air bag device is configured to drive the servo motor in one direction to release a locked state of the needle unit.
However, Faraco teaches:
a needle unit biased toward a sealed outlet of the gas canister, a locking piece configured to lock movement of the needle unit, and a servo motor configured to move the locking piece, and  -4-New U.S. Patent Application wherein when the sensor has detected the collision and/or the fall of the airframe, the air bag device is configured to drive the servo motor in one direction to release a locked state of the needle unit (when the trigger is activated, “the needle is released and pierces the seal of the gas cylinder(s) (205), and then the gas is released inflating the inflatable bag (200) of the airbag (10), see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson and the payload taught by Wang by adding the needle mechanism taught by Faraco. One of ordinary skill in the art would have been motivated to make this modification in order to inflate the airbag based on a trigger (see [0017]). Further, the use of a needle to trigger an inflation of an airbag is simply one of many means to inflate the airbag.
Regarding claim 18, the combination of Erickson, Wang, and Faraco teaches the elements above but the combination of Erickson and wang does not explicitly teach:
The air bag device according to claim 8.
However, Faraco teaches:
The air bag device according to claim 8 (when the trigger is activated, “the needle is released and pierces the seal of the gas cylinder(s) (205), and then the gas is released inflating the inflatable bag (200) of the airbag (10), see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle airbag disclosed by Erickson and the payload taught by Wang by adding the needle mechanism taught by Faraco. One of ordinary skill in the art would have been motivated to make this modification in order to inflate the airbag based on a trigger (see [0017]). Further, the use of a needle to trigger an inflation of an airbag is simply one of many means to inflate the airbag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto (U.S. Patent Application Publication No. 2020/0039466 A1) teaches a drone with an airbag which is inflated via gas piping when an abnormality is detected.
Heinonen (U.S. Patent Application Publication No. 2016/0272333 A1) teaches an unmanned aerial vehicle (UAV) with sensors used to determine whether the UAV is likely to collide and an inflator to inflate an airbag when the collision is likely.
Bar-Zeev et al. (U.S. Patent No. 9,914,539 B1) teaches an airlift package protection airbag to protect a package that is dropped by an unmanned aerial vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662